DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1, 12, and 19 are objected to because of the following informalities:
Line 9 of claim 1 recites, “display of the device”.  There is a lack of antecedent basis for “the device”.
Line 5 of claim 12 recites, “display of the device”.  There is a lack of antecedent basis for “the device”.
Line 6 of claim 19 recites, “display of the device”.  There is a lack of antecedent basis for “the device”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marino et al. (U.S. Pub. No. 2017/0278289) in view of Lopez et al. (U.S. Patent No. 9,609,307; cited in the IDS dated 6/5/20).
In regard to claim 1, Marino teaches a system comprising: 
a memory (i.e. fig. 1; a memory device 104)[para[0091]) that stores computer executable components (i.e. fig. 1; the memory device 104, including one or more memory modules, can store instructions and/or data)(para[0093]); and 
a processor (i.e. fig. 1; one or more processors 102)(para[0091]) that executes the computer executable components stored in the memory (i.e. fig. 1; one or more processors 102 can execute machine executable instructions; receive instructions and data from a read-only memory or random access memory or both)(para[0092]), wherein the computer executable components comprise: 
a spatial alignment component configured to determine a position for integrating a graphical data object on or within a representation of the object or environment (i.e. fig. 3S, two host regions, defined and demarcated  viewed on or through the display based on the current perspective and the three-dimensional data (i.e. fig. 3R, first frame of target digital content including three-dimensional virtual reality content; host region identification module 110 can be configured to identify and group scenes with the same physical space and same camera positioning (i.e. “current perspective”))(para[0120],[0132]).  
However, Marino does not explicitly teach a three-dimensional data derivation component configured to employ one or more three-dimensional data from two-dimensional data (3D-from-2D) neural network models to derive three-dimensional data from one or more two-dimensional images captured of an object or environment from a current perspective of the object or environment viewed on or through a display of the device.
In the same field of endeavor, Lopez teaches a three-dimensional data derivation component configured to employ one or more three-dimensional data from two-dimensional data (3D-from-2D) neural network models (i.e. figs. 19-21, machine learning system to perform and coordinate various tasks associated with 2D to 3D conversion; machine learning system 1900 may include neural networks)(col. 17, lines 51-34; col. 20, lines 8-16) to derive three-dimensional data from one or more two-dimensional images captured of an object or environment from a current perspective of the object or environment viewed on or through a display of the device (i.e. figs. 19-20, 2D video 2001 is an input into the conversion process which comprises one or more 2D frames; steps 2010, 2020, 2030, 2040, and 2050 convert the .
It would have been obvious to a person having ordinary skill in the art, at the time of applicant's invention, to combine the teachings of Marino and Lopez because Lopez teaches using machine learning (i.e. neural networks) to convert 2D inputs to 3D outputs and provides an example of a machine learning system that develops and improves 2D to 3D conversion by training the system on conversion examples (See, for example, Fig. 22, col. 19, lines 53-57).  Therefore, it would have been obvious to combine the teachings of Marino with those of Lopez. 
In regard to claim 2, Marino and Lopez teach all of the limitations of claim 1 as discussed above.  In addition, Marino teaches wherein the computer executable components further comprise: 
an integration component to integrate the graphical data object on or within the representation of the object or environment based on the position (i.e. fig. 3U, placement of the source digital content upon one of the two host regions in the target digital content)(para[0120]).  
In regard to claim 3, Marino and Lopez teach all of the limitations of claims 1 and 2 as discussed above.  In addition, Marino teaches wherein the spatial alignment component further comprises an occlusion mapping component configured to determine a relative position of the graphical data object to another object included in the representation of the object or environment based on the current perspective and the three-dimensional data (i.e. fig. 3U, placement of source digital content upon one of the two host regions in the target digital content, after the source .  
In regard to claim 4, Marino and Lopez teach all of the limitations of claims 1-3 as discussed above.  In addition, Marino teaches wherein based on a determination that the relative position of the graphical data object is behind the other object, the integration component is configured to occlude at least a portion of the graphical data object located behind the other object in association with integrating the graphical data object on or within the representation of the object or environment (i.e. fig. 3U, occlusion transformation object is a “foreground mask” for either the host region or the frame it occupies; when source digital content is placed on the target digital content, the foreground mask acts as a guide, dictating whether to expose the source digital content’s pixels to the viewer (non-occlusion) or to expose the target digital content pixels to the viewer (occlusion); note: in Marino, the target digital content is interpreted to read on “the other object” of applicant’s claim and the source digital content is interpreted to read on “the graphical data object” of applicant’s claim; more examples in fig. 3K-3M of the source digital content being occluded by the target digital content)(para[0316]).  
claim 5, Marino and Lopez teach all of the limitations of claims 1-3 as discussed above.  In addition, Marino teaches wherein based on a determination that the relative position of the graphical data object is in front of the other object, the integration component is configured to occlude at least a portion of the other object located behind the graphical data object in association with integrating the graphical data object on or within the representation of the environment (i.e. fig. 3U, placement of the source digital content upon one of the two host regions in the target digital content; occlusion transformation object is a “foreground mask” for either the host region or the frame it occupies; when source digital content is placed on the target digital content, the foreground mask acts as a guide, dictating whether to expose the source digital content’s pixels to the viewer (non-occlusion) or to expose the target digital content pixels to the viewer (occlusion); note: in Marino, the target digital content is interpreted to read on “the other object” of applicant’s claim and the source digital content is interpreted to read on “the graphical data object” of applicant’s claim)(para[0120],[0316]).  
In regard to claim 6, Marino and Lopez teach all of the limitations of claims 1 and 2 as discussed above.  In addition, Marino teaches wherein the representation of the object or environment comprises a two-dimensional image (i.e. content integration system can retrieve one or more frames from a video; target digital content can be one or more frames in a video (whether streaming or file and whether two dimensional, 360 degrees, or spherical))(para[0063],[0065]).   
In regard to claim 7, Marino and Lopez teach all of the limitations of claims 1, 2, and 6 as discussed above.  In addition, Marino teaches wherein the graphical data object comprises a three-dimensional object (i.e. for example, placing source digital content representing a 3D object)(para[0343]).  
In regard to claim 9, Marino and Lopez all of the limitations of claims 1 and 2 as discussed above.  In addition, Marino teaches wherein the representation of the object or environment comprises a video (content integration system can retrieve one or more frames from a video; source digital content can be one or more frames in a video (whether streaming or file and whether two dimensional, 360 degrees, or spherical))(para[0063],[0065]).  
In regard to claim 10, Marino and Lopez teach all of the limitations of claim 1 as discussed above.  However, Marino does not explicitly teach further comprising: 
an object segmentation component configured to extract object image data of an object included in a two-dimensional image, and wherein three-dimensional data derivation component is further configured to employ the one or more 3D-from-2D neural network models to derive object three-dimensional data from the object image data.  
In the same field of endeavor, Lopez teaches further comprising: 
an object segmentation component configured to extract object image data of an object included in a two-dimensional image (i.e. figs. 19-21, image recognition process 1910 identifies objects and components within the 2D frames 1901; this process may for example use pattern recognition, known object templates, known object features, or classifiers to determine the objects that are present in a frame; the image recognition process may also determine the location and the edges for each detected object)(col. 18, lines 2-8), and wherein three-dimensional data derivation component is further configured to employ the one or more 3D-from-2D neural network models to derive object three-dimensional data from the object image data (i.e. figs. 19-21, system that uses a machine learning system to perform and coordinate various tasks associated with 2D to 3D conversion; grouping step 1930 may combine similar frames or similar shots, for example based on the frames or shots having similar objects within the frames. 2D-3D conversion step 1940 generates 3D stereo image pairs from the 2D frames 1901; for example, this step may assign or create masks for the objects identified in image recognition step 1910 and tagged in tagging step 1920.; it may also apply depth to the masked areas, using known depth models for specific types of objects or using machine learning algorithms developed from previous conversions; machine learning system 1900 may include neural networks)(col. 17, lines 51-54; col. 18, lines 18-24; col. 20, lines 8-16).  
It would have been obvious to a person having ordinary skill in the art, at the time of applicant's invention, to combine the teachings of Marino and Lopez for the same reasons as those discussed above for claim 1.
In regard to claim 11, Marino and Lopez teach all of the limitations of claims 1 and 10 as discussed above.  In addition, Marino teaches wherein the graphical data object comprises the object image data, and wherein the spatial alignment component is further configured to determine the position for integrating the object image data on or within the representation of the object based on the object three-dimensional data (i.e. figs. 3S, 3T, 3U; two host regions, defined and demarcated by 3D bounding boxes, have been identified using non-marker-based methods; host region identification module 110; fig. 3T illustrates a single frame of .
In regard to claims 12-16, please see the above-stated rejection of claims 1-5.
In regard to claim 17, please see the above-stated rejection of claims 6 and 9.
In regard to claim 19, please see the above-stated rejection of claims 1 and 2.
In regard to claim 20, please see the above-stated rejection of claims 3-5.
Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marino et al. (U.S. Pub. No. 2017/0278289) in view of Lopez et al. (U.S. Patent No. 9,609,307; cited in the IDS dated 6/5/20), further in view of Osterhout et al. (U.S. Pub. No. 10,860,100).
In regard to claim 8, Marino and Lopez teach all of the limitations of claims 1 and 2 as discussed above.  However, Marino and Lopez do not explicitly teach wherein the representation of the object or environment comprises a live view of the environment viewed through a transparent display, and wherein the integration component facilitates rendering the graphical data object on the display.
In the same field of endeavor, Osterhout teaches wherein the representation of the object or environment comprises a live view of the environment viewed through a transparent display (i.e. fig. 6, eyepiece 600 with a see-through or , and wherein the integration component facilitates rendering the graphical data object on the display (i.e. fig. 6, the image 618 is being projected onto the lens 602 is an augmented reality version of the scene that the wearer is seeing)(col. 45, lines 49-55).
  It would have been obvious to a person having ordinary skill in the art, at the time of applicant's invention, to combine the teachings of Marino and Lopez with those of Osterhout because Osterhout teaches using a 3D projected image associated with the live external environment on the user eyepiece and that the 3D projected image may change as the user’s view changes (See, for example, Fig. 15C, col. 80, line 59-col. 81, line 19).  Therefore, it would have been obvious to combine the teachings of Marino and Lopez with those of Osterhout.
In regard to claim 18, please see the above-stated rejection of claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936.  The examiner can normally be reached on Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488                                                                                                                                                                                                        
/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488